Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 15-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (WO2012/168887A1).
With regards to claim 1, Gueret discloses a make-up applicator (i.e., cosmetic tool) comprising a first portion 2 having a first surface for applying make-up to skin (i.e., skin contact layer), the first portion 2 being capable of performing a first action such as absorbing and applying make-up, and a second portion 3 including rubber (i.e., an elastic layer), the second contact layer being formed to face the skin contact layer (Fig. 5; page 2, line 17 through to page 3, line 3; page 4, lines 1-17). In the interest of compact prosecution, it is noted that any material having an absorbent function is capable of absorbing a cosmetic material and delivering it to skin. The second portion 3 (i.e., elastic layer) includes flocking fibers protruding from face 2a which are constituted by polyamide and viscose fibers (i.e., includes first and second portions in the form of viscose and polyamide fibers, respectively, the first and second portions being made of different materials) (Gueret: Fig. 5; page 12, lines 6-10). The first portions are capable of absorbing more material than the second portions, as the claim does not specify the type of cosmetic material (i.e., materials which are preferentially attracted to polyamide will be attracted to the first portions over the second portions). Furthermore, the claim does not specify the conditions in which material is applied (i.e., the claim does not preclude selectively applying cosmetic material to only the first portions and not the second portions). With regards to the phrase “wherein the elastic layer includes second regions having a second applied pressure and first regions having a first applied pressure that is greater than the second pressure”, it is noted that the claim is reciting pressurization during use. It is submitted that with respect to the make-up applicator of Gueret, a user is capable of applying a first pressure to first regions, and a second applied pressure to second regions, such that the second applied pressure is lower than the first applied pressure, so long as the user applies a lower pressure to the first regions than the second regions (i.e., it is clear the applicator of Gueret meets the claim, as a user who squeezes some first regions of the applicator with greater than the second regions is capable of meeting the claimed function). No particular material properties are required to meet these limitations. The elastic layer of Gueret further includes corners (i.e., protrusion units) which are protruded toward the skin contact layer in that such corners have sides aligned with and common to the skin contact layer (Gueret: Fig. 5). The first regions are opposite to the first surface of the first portions, and the second regions are opposite to the first surface of the second portions, by virtue of the elastic layer and skin contact layer being on opposing surfaces (Gueret: Fig. 5). With regards to the phrase “wherein the first regions of the elastic layer direct contact and press the first surface of the first portions and the second regions of the elastic layer directly contact and press the first surface of the second portions according to constant physical pressurization from a rear side”, it is submitted that there exists some amount of constant physical pressurization which, when applied in the appropriate manner, is capable of causing any two points on the cosmetic tool to come into contact with each other. It is noted that the phrase “according to constant physical pressurization from a rear side” can be interpreted as functional language (i.e., that the claimed structure occurs due to providing, or according to, constant physical pressurization from a rear side). Conversely, in a state where such a pressure is absent, the corners of the elastic layer (i.e., protrusion units) are spaced apart from the first surface as depicted in Figure 5 of Gueret. With regards to the phrase “wherein the protrusion units enable the first portions to receive a higher applied pressure than pressure applied to the second portions”, it is noted that whether or not the first portions receive a higher applied pressure than pressure applied to the second portions depends on the pressure applied to the second portions. In other words, the claim is reciting functional language, and if one does not press on the second portions at all, but presses on the first portions, there would necessarily exist a higher applied pressure on the first portions than on the second portions. Furthermore, Figure 5 of Gueret depicts first and second portions which extend in parallel axial directions.
With regards to claim 15, the first and second portions are each provided in plurality, as the skin contact layer has multiple corners and regions in between corners, respectively (Gueret: Fig. 5). That the skin contact layer is formed by repeatedly disposing the first portion and second portion constitutes product-by-process language. Such language does not limit product claims to the material steps recited, but rather, only the structures implied. See MPEP 2113. In the present case, it is not seen how the steps of repeatedly disposing the first and second materials of the skin contact layer leads to a structural difference compared to any other process. Furthermore, this language does not preclude subsequent steps which form an integral structure.
With regards to claim 16, the first and second regions are each provided in plurality, respectively (Gueret: Fig. 5). That the elastic layer is formed by repeatedly disposing the first regions and second regions constitutes product-by-process language. Such language does not limit product claims to the material steps recited, but rather, only the structures implied. See MPEP 2113. In the present case, it is not seen how the steps of repeatedly disposing the first and second regions of the skin contact layer leads to a structural difference compared to any other process. Furthermore, this language does not preclude subsequent steps which form an integral structure.
With regards to claim 17, the skin contact layer is disclosed as formed of a foam having fiber flocks (i.e., a porous material) (Gueret: Fig. 5; page 14, lines 22-26). Furthermore, it is noted that the bounds of what is considered “first portions” or “second portions” is not defined by the claim. Each of the first and second portions are formed by flocked fibers (i.e., material which has pores). Technically, the claim can be met by arbitrarily designated one group of fibers as “first portions”, and another group as “second portions”. By selecting a larger group of fibers as the “first portions”, there are, therefore, more pores in the first portions than the second (i.e., whether or not the claim is met can be determined by arbitrarily specifying which fiber flocks are first and second portions, and then counting the number of pores per Figure 5 of Gueret) (Gueret: Fig. 5).
With regards to claim 18, the skin contact layer is disclosed as formed of a foam having fiber flocks (i.e., a porous material) (Gueret: Fig. 5; page 14, lines 22-26). Furthermore, it is noted that the bounds of what is considered “first portions” or “second portions” is not defined by the claim. Each of the first and second portions are formed by flocked fibers (i.e., material which has pores). Gueret notes that the flocks bristles are different in their shapes, heights, and diameters, and therefore, the porosity of the formed flocks must necessarily vary (i.e., as porosity of a fibrous material depends on the shapes, heights, and diameters of the fibers formed) (Gueret: Fig. 5; page 4, line 36 through to page 5, line 8). Therefore, since the material of Gueret has multiple locations having of different porosities, such locations could be subdivided arbitrarily to meet the claim (i.e., any material having non-uniform porosity has at least some portions which are more porous than others) (Gueret: Fig. 5; page 4, line 36 through to page 5, line 8).
With regards to claim 20, the structure of Gueret further comprises a flat handle 4 (i.e., band-shaped handle band) protruding from the elastic layer (i.e., in a position above the elastic layer). There there exists a space 51 between the handle band and the elastic layer. The surface of the flat handle forms one of the boundaries of the “space” between the elastic layer and handle band. It is possible for a user to insert fingers in the space of the handle, and then rest the cosmetic tool on top of the handle (i.e., to hold the cosmetic tool). The claim language is written as an intended use, and therefore, such a configuration merely need be possible by the prior art structure, and Gueret need not actually disclose insertion of a user’s fingers into the space to hold the cosmetic tool.
With respect to claim 21, the first region is exposed in a central portion with respect to the extension direction of the handle band, in that the extension direction of the handle band is through a center of the elastic layer (Gueret: Fig. 5). The second regions are disposed on both sides of the first regions, in that the first and second regions flank each other mutually (as the first regions are corners of the respective second regions) (Gueret: Fig. 5). 

Response to Arguments
	Applicant’s arguments with respect to the grounds of rejection under 35 U.S.C. 112(a), (b) have been considered and are found persuasive. All of the unsupported and indefinite claim language noted in the previous grounds of rejection has been deleted. Therefore, the rejections under 35 U.S.C. 112(a), (b) have been withdrawn.
The remainder of Applicant’s arguments have been fully considered, but they are not found persuasive.
	Applicant argues that Gueret fails to disclose the feature wherein an applied pressure is varied depending on the protrusion units. Applicant’s arguments are not found persuasive as the submitted amendment is directed to functional language, and Gueret therefore need not expressly disclose the claimed function, so long as it is clear the structure of Gueret would be capable of meeting the claimed function. In the present case, the claimed function is rather broad and just states that the protrusion units enable the first portions to receive a higher applied pressure than pressure applied to the second portions. Since it is possible for a user to selectively apply pressure to only the first portions and not the second portions (i.e., for example by squeezing or pulling on the first portions, but not squeezing or pulling on the second portions), the claim is met by the structure of Gueret.
	Applicant argues that Gueret fails to teach the protrusion units as extended to be parallel to each other. Applicant cites to Figure 3 of the present specification. Applicant’s arguments are not found persuasive as the claim language is significantly broader than what is disclosed in Figure 3 of the present specification. The claims do not recite a particular direction in which the protrusion units are parallel to each other. The mere fact that the protrusion units are spaced apart from each other and extend in a common thickness direction mean that they extend parallel to each other. In other words, Applicant appears to argue parallel with respect to a specific direction, but this is not required by the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783